      CASE 0:19-cv-02882-ADM-DTS Document 27 Filed 12/18/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Sally Ness,                                     Case No. 19-cv-2882 (ADM/DTS)

                                :Plaintiff,
                                                     DECLARATION OF : ' ·.
v.                                            KRISTIN BOOMER IN SUPPORT OF
                                                  THE CITY DEFENDANTS'
City ofB100111Ington; Michael 0.               MEMORANDUM IN OPPOSITION
Freeinari, in his official capacity as          TO PLAINTIFF'S MOTION FOR
Hennepin County Attorney; Troy                   PRELIMINARY INJU1'JCTION
Meyer, individually and in his official
capacity as a police officer, City of                FILED UNDER SEAL
Bloomington; Mike Roepke, individually
and in his official capacity as a police
officer, City ofBloomington

                             Defendants.



 STATE OF MINNESOTA              )
                                 ) ss.
 COUNTY OF HENNEPIN              )


       KristinBoomer, being first duly sworn, on oath, states as follows:

       I.     I submit this declaration based on personal knowledge.

       2.     I am employed as a police detective by the City ofBloomingt�n.

       3.     In August 2018, I was assigned to investigate a case involving

 allegations that Sally Ness had harassed children in Smith Park on August 17, 2018.

       4.     On August 22, 2018, I interviewed Ness as part of my investigation.

 The ·interview took place at 8127 Oakland Avenue South in Bloomington. Also
CASE 0:19-cv-02882-ADM-DTS Document 27 Filed 12/18/19 Page 2 of 4
CASE 0:19-cv-02882-ADM-DTS Document 27 Filed 12/18/19 Page 3 of 4
CASE 0:19-cv-02882-ADM-DTS Document 27 Filed 12/18/19 Page 4 of 4
